On June 4, 2013, the Defendant was sentenced for Count I: Criminal Endangerment (Common Scheme), a felony, in violation of Section 45-5-207, MCA, to the Montana State Prison for Seventeen (17) years to run consecutively to the sentence imposed in Yellowstone County Criminal Cause No. DC-06-317; Defendant will receive credit for time spent in pre-trial incarceration; recommended Defendant considered for placement at the Treasure State Correctional Training Center (boot camp); and other terms and conditions given in the Judgment on June 4, 2013.
On November 8, 2013, the Defendant’s Application for review of that sentence was heard by the Sentence Review Division of the Montana Supreme Court (hereafter “the Division”).
The Defendant was present by Vision Net from the Crossroads Correctional Center in Shelby, Montana, and was represented by Ed Sheehy, Jr., Montana Office of Public Defender. The State was represented by Rod Souza, Chief Deputy County Attorney, Yellowstone County.
Before hearing the Application, the Defendant was advised that the Division has the authority not only to reduce the sentence or affirm it, but also increase it. The Defendant was further advised that there is no appeal from a decision of the Division. The Defendant acknowledged that he understood this and stated that he wished to proceed.
Rule 17 of the Rules of the Sentence Review Division of the Supreme Court *114of Montana provides that, “The sentence imposed by the District Court is presumed correct, and the sentence will not be reduced or increased unless it is deemed clearly inadequate or excessive.” (Section 46-18-904(3), MCA).
DATED this 12th day of December, 2013.
The Division finds that the reasons advanced for modification are insufficient to hold that the sentence imposed by the District Court is inadequate or excessive.
Therefore, it is the unanimous decision of the Division that the sentence shall be AFFIRMED.
Done in open Court this 8th day of November, 2013.
Chairperson, Hon. Loren Tucker, Member Hon. Brad Newman and Member Hon. Kathy Seeley.